SUPPLEMENT TO THE CURRENTLY EFFECTIVE SUMMARY PROSPECTUSES DWS Global Income Builder Fund DWS Global Income Builder VIP The following information replaces the existing disclosure contained under the “Portfolio Manager(s)” sub–heading ofthe“MANAGEMENT” section of each fund’s summary prospectus. William Chepolis, CFA, Managing Director. PortfolioManager of the fund. Joined the fund in 2005. Thomas Schuessler, PhD., Managing Director. PortfolioManager of the fund. Joined the fund in 2008. John D. Ryan, Director. Portfolio Manager of the fund. Joined the fund in 2012. Fabian Degen, Assistant Vice President. Portfolio Manager of the fund. Joined the fund in 2012. Please Retain This Supplement for Future Reference August 15, 2012 PROSTKR-172
